Citation Nr: 0022529	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-03 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida



THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses related to a period of private 
hospitalization from April 8, 1997, to April 11, 1997.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

Review of the claims file reflects that the appellant had 
active military service from January 1944 to May 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Medical Center in Miami, Florida.  


FINDINGS OF FACT

1.  At the time of his admission to Indian River Memorial 
Hospital on April 8, 1997, the appellant was service 
connected for varicose veins, rated 60 percent disabling, and 
permanent and total as of April 1, 1975.  

2.  Prior VA authorization for the private medical services 
provided in connection with the appellant's private 
hospitalization from April 8, 1997, to April 11, 1997, was 
not obtained from the VA by the appellant or anyone acting on 
his behalf.  

3.  At the time of his admission to Indian River Memorial 
Hospital at 8:40pm on April 8, 1997, the appellant's medical 
condition did not constitute an emergency situation.  

4.  The appellant did not seek to be transferred to a VA 
hospital during his period of hospitalization at Indian River 
Memorial Hospital in April 1997.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of unauthorized 
medical expenses due to private hospitalization from April 8, 
1997 to April 11, 1997, have not been met.  38 U.S.C.A. §§ 
1703, 1728, 5107 (West 1991); 38 C.F.R. §§ 17.52, 17.53, 
17.54, 17.120, 17.130 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to reimbursement 
or payment of the unauthorized medical expenses he incurred 
as a result of private medical treatment provided to him 
during his period of hospitalization at Indian River Memorial 
Hospital from April 8, 1997, to April 11, 1997.  He claims 
that his dehydrated condition on April 8, 1997, presented an 
emergency situation, which necessitated treatment at the 
nearest hospital emergency room, thereby rendering the 
closest VA medical facility in West Palm Beach, Florida, not 
feasibly available.  

In accordance with 38 U.S.C.A. § 5107, and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), the appellant has presented 
a well-grounded claim for entitlement to reimbursement or 
payment of unauthorized medical expenses due to a period of 
private hospitalization from April 8, 1997, to April 11, 
1997, because he was in receipt of a permanent and total 
rating for his service-connected varicose veins at the time 
of the hospitalization and he has submitted medical evidence 
indicating that a medical emergency existed at the time of 
his hospital admission on April 8, 1997.  The Board finds 
that the facts relevant to this appeal have been properly 
developed, and the obligation of VA to assist the appellant 
in the development of the claim has been satisfied.  Id.

Medical records from Indian River Memorial Hospital reveal 
that two weeks prior to the period of hospitalization in 
question the appellant sought private medical treatment for 
chest pain and a productive cough.  He was treated for 
suspected bronchitis but failed to show improvement, as the 
cough continued to produce yellow sputum, and absolute 
anorexia and chest and abdominal pain persisted.  He was 
evaluated at the medical office of E. R. Atamer, M.D., on 
April 8, 1997, and was found to be clinically dehydrated.  A 
chest X-ray did not reveal any evidence of acute pneumonia.  
When Dr. Atamer was unable to obtain venous access for 
intravenous hydration, the appellant was referred to the 
Emergency Room at Indian River Memorial Hospital  The 
hospital records indicate that the appellant presented at the 
hospital at 2:00 p.m. on April 8, 1997, with dehydration, 
anorexia, and chest and abdominal pain, and was placed on 
intravenous hydration.  Vital signs at 2:02 p.m. included a 
blood pressure reading of 169/109, a temperature of 98 
degrees, a pulse rate of 93, and a respiratory rate of 20.  
Vital signs at 5:09 p.m. were as follows: blood pressure of 
147/84; pulse of 64; and respiratory rate of 20.  The 
clinical records show that Dr. Atamer arrived at the hospital 
at 8:40 p.m. on the evening of April 8, 1997, to evaluate the 
appellant and admitted him at that time.  The record shows 
that the appellant was assigned a room early in the morning 
of April 9, 1997 (2:35 a.m.).  A notation recorded later in 
the evening of April 8, 1997, indicated that the VA hospital 
was to be notified the next morning concerning the 
appellant's admission to Indian River Memorial Hospital.  

Reports of contact between the VA Medical Center (VAMC) at 
West Palm Beach, Florida, and Indian River Memorial Hospital 
on the morning of April 9, 1999, indicate that the VAMC was 
under the impression that the appellant wanted to be 
transferred to a VA hospital.  

A notation in the hospitalization records at 4:00 p.m. on 
April 9, 1997, reveals that a hospital social worker at 
Indian River Memorial Hospital received a call from the VA 
Medical Center in West Palm Beach, Florida, indicating that 
although VA was under the impression that the appellant was 
requesting a hospital-to-hospital transfer, he had informed 
the social worker that he was not seeking a transfer but, 
rather, planned to return home after his hospitalization at 
Indian River Memorial Hospital.  A subsequent notation at 
2:00 p.m. on April 10, 1997, indicated that the hospital 
social worker had been called by appellant's spouse and 
informed that neither she nor the appellant had requested 
that the appellant be transferred to a VA hospital, and that 
the social worker had then called the VAMC in West Palm Beach 
to notify personnel there that the appellant would be 
discharged home from Indian River Memorial Hospital.  

A VA letter to Dr. Atamer, dated April 10, 1999, informed him 
that a treatment plan submitted by him as to chest X-ray, PA 
and lat., CBC/SMA7, and IV hydration in office had been 
approved.  The letter requested that he notify VA if the 
appellant required hospitalization, and noted that the 
request had been discussed with a member of the physician's 
office staff.  

In the medical history and physical information noted in the 
appellant's hospital admission report of April 8, 1997, Dr. 
Atamer reported that he had sent the appellant to the 
hospital to undergo hydration because attempts at obtaining 
good venous access for hydration in his office had been 
unsuccessful.  He further reported that the appellant had a 
problem with a severe peripheral vascular disease, which had 
made it difficult to obtain blood pressure readings 
historically, and very difficult to obtain venous access 
historically.  Vital signs at admission showed that the 
appellant's blood pressure reading was 147/84, by automated 
device; that his temperature was 98 degrees; that his pulse 
was 64; and that his respiratory rate was 20.   Dr. Atamer 
also reported in the discharge summary from Indian River 
Memorial Hospital that the appellant had been sent to the 
Emergency Room after attempts at obtaining good venous access 
for hydration in the office setting had proved unsuccessful, 
and that he had been admitted to the medical floor with the 
diagnosis of left upper quadrant masses, dehydration, and 
anorexia.  

In a March 1998 letter, Dr. Atamer stated that it was his 
personal opinion that the appellant had required acute care 
hospitalization at the nearest medical facility on April 8, 
1997, because he was considered unstable, owing to the fact 
that a blood pressure reading had been unobtainable in the 
physician's office, and it would have been unwise to transfer 
him to any facility other than that which was closest, in 
order to deal with his acute symptomatology.  Dr. Atamer also 
reported that although every effort was made to transfer the 
appellant the next day (April 9, 1997,) to a VAMC, the 
inability to achieve a timely and reasonable response from 
the social service personnel prevented a transfer.  Dr. 
Atamer went on to state in his March 1998 letter that the 
VAMC had been directly contacted by his office regarding 
outpatient evaluation and treatment, which were performed and 
approved by the VAMC, and that withholding of payment was 
contradictory to the direct information he had received from 
the VAMC.  

The Board notes that the distance between Vero Beach, 
Florida, where Dr. Atamer's office is located, and the VAMC 
at West Palm Beach, Florida, is approximately 70 miles.  

In June 2000, a VA specialist in internal medicine performed 
a thorough review of the claims file and furnished a medical 
opinion as to whether the medical condition for which the 
appellant was hospitalized on April 8, 1997, constituted a 
medical emergency situation that required urgent admission to 
Indian River Memorial Hospital rather than at the nearest VA 
medical facility, which was 70 miles away.  The physician 
stated that the claims file did not contain any medical 
records from the office visit that prompted the emergency 
room referral, that the referral was due primarily to an 
inability to obtain a blood pressure reading, and that while 
the appellant was also thought to be dehydrated at the time 
he was referred, there was no record of what criteria were 
used to make that assessment.  The physician further noted 
that the negative chest X-ray obtained at the time, in the 
context of no fever and normal respiratory function, 
militated against a life threatening pneumonia, and that the 
fact that no EKG was obtained created the inference that the 
appellant's chest pain was not thought to represent cardiac 
ischemia.  The physician therefore determined that the 
medical evidence of record, which showed six hours of closely 
monitored hemodynamic and respiratory stability, did not 
demonstrate that there was any imminent threat to the 
appellant's life at the time of his admission to Indian River 
Memorial Hospital.  Consequently, the physician concluded 
that the appellant's medical condition on April 8, 1997, did 
not constitute an emergency requiring admission to Indian 
River Memorial Hospital instead of transfer to the West Palm 
Beach VA Medical Center 70 miles away.  

The Board notes that the legislation providing for medical 
treatment benefits to veterans contemplates that Government 
facilities, which are especially maintained for that purpose, 
shall be used to the fullest extent possible.  38 U.S.C.A. § 
1703.  There are, however, legal criteria which permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.  Specifically, VA payment for private medical 
expenses may be made if prior authorization for the medical 
treatment in question is obtained by VA and if such treatment 
meets specified criteria.  38 U.S.C.A. § 1703; 38 C.F.R. 
§§ 17.52, 17.53, 17.54.  

The Board observes that the medical expenses associated with 
the period of the appellant's hospitalization from April 8, 
1997, to April 11, 1997, were not authorized by VA.  Although 
Dr. Atamer makes reference in his March 1998 letter to 
withholding of payment for outpatient evaluations and 
treatment approved by VA, the Board notes that the issue on 
appeal relates to the unauthorized medical expenses 
associated with the appellant's period of hospitalization at 
Indian River Memorial Hospital from April 8, 1997, to April 
11, 1997.  The Board does not find that the evidence 
demonstrates that the appellant is contending that the 
hospital expenses were authorized.   Therefore, he must 
satisfy all of the criteria listed for entitlement to 
reimbursement or payment of unauthorized medical expenses.  

The legal criteria governing the conditions under which the 
cost of unauthorized private medical expenses will be 
reimbursed or paid by VA are explicit.  Such payment is 
permissible only when all of the criteria for such payment 
have been satisfied.  Specifically, it is necessary that the 
treatment be for a service-connected disability or for a 
condition associated with and aggravating a service-connected 
disability, or the treatment may be for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability.  Additionally, 
there must be a medical emergency with delay in treatment 
being hazardous to the veteran's life or health, and there 
must be no VA or other Federal facility feasibly available 
for treatment.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

Reimbursement or payment of unauthorized medical expenses 
will not be approved when such treatment was procured through 
private sources in preference to those provided by VA.  38 
C.F.R. § 17.130.  

Under VA legal authority, reimbursement or payment of 
unauthorized private medical expenses will only be approved 
when all three of the above mentioned criteria have been 
satisfied.  The appellant meets the first criterion of the 
applicable law and regulation because he had a total 
disability, permanent in nature, resulting from a service-
connected disability at the time of his hospitalization.  
However, the evidence does not demonstrate that the hospital 
admission on April 8, 1997, was necessitated by a medical 
emergency.  The appellant's dehydrated condition on April 8, 
1997, is not shown to have presented a life-threatening 
situation.  See Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994).  His physician stated at the time of admission and on 
the discharge summary that the admission was due to the fact 
that attempts to obtain good venous access for intravenous 
hydration, which had been difficult to obtain historically, 
had been unsuccessful in his office.  

Although Dr. Atamer indicated in his March 1998 letter that 
he had considered the appellant unstable at the time of the 
April 8th office visit due to his inability to obtain a blood 
pressure reading from the appellant, he indicated in his 
April 8, 1997, admission report that, historically, it had 
been difficult to obtain blood pressure readings on the 
appellant.  The hospital records show that the appellant's 
blood pressure upon first reaching the Emergency Room was 
169/109, and that it was 147/84 at admission to the medical 
floor.  Dr. Atamer's medical statements that were 
contemporaneous with the period of hospitalization in 
question indicate that the appellant was sent to the 
Emergency Room at Indian River Memorial Hospital because 
venous access had not been accomplished at the physician's 
private office.  There was no mention in those records of the 
appellant being in an emergency situation due to the absence 
of a blood pressure reading in Dr. Atamer's office.  
Furthermore, while the admission and discharge statements 
from Dr. Atamer noted that blood pressure readings had been 
historically hard to obtain from the appellant, the claims 
file does not show that he had required emergency 
hospitalization for such a situation in the past.  The Board 
also notes that the appellant's blood pressure was 169/109 at 
the time of arrival (2:02 p.m.), thereby not indicating a 
medical emergency requiring hospitalization.  

Additionally, although Dr. Atamer claims that every effort 
was made to transfer the appellant to a VA hospital the day 
after his admission to Indian River Memorial Hospital, the 
hospitalization records show that on two occasions it was 
noted that the appellant did not desire a transfer to a VA 
hospital.  

The weight of the evidence shows that the appellant's medical 
problem at the time of his April 8, 1997, admission to Indian 
River Memorial Hospital did not present a medical emergency 
of such nature that delay in treating it would have been 
hazardous to his life or health, but rather indicate that a 
VA facility was "feasibly available" to provide medical 
treatment.  The evidence, when viewed in its entirety, fails 
to support Dr. Atamer's March 1998 statement that the 
appellant's admission to Indian River Memorial Hospital at 
8:40 p.m. on April 8, 1997, was necessitated by a medical 
emergency- to wit- that he was unstable due to a lack of a 
blood pressure reading and dehydration.  The Board finds that 
the VA internist's June 2000 thorough and analytical 
evaluation and opinion of the medical evidence in the claims 
file provides significantly greater validity as to the 
appellant's condition at the time of his hospitalization at 
Indian River Memorial Hospital than the unsupported medical 
statement from the appellant's treating physician.  The Board 
notes that nowhere in the hospital records is there made 
mention of any unstableness requiring hospitalization more 
than six hours after the appellant had been hydrated in the 
Emergency Room.  Hence, reimbursement or payment of the 
unauthorized medical expenses in question is not warranted.  


ORDER

Reimbursement or payment of unauthorized medical expenses due 
to the appellant's period of hospitalization at Indian River 
Memorial Hospital from April 8, 1997, to April 11, 1997, is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

